
	
		II
		Calendar No. 577
		110th CONGRESS
		2d Session
		S. 2636
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			February 14, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide needed housing reform. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreclosure Prevention Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Modifications on use of qualified mortgage
				bonds
					Sec. 101. Modifications on use of qualified mortgage bonds;
				temporary increased volume cap for certain housing bonds.
					TITLE II—Emergency assistance for the redevelopment of abandoned
				and foreclosed homes
					Sec. 201. Emergency assistance for the redevelopment of
				abandoned and foreclosed homes.
					TITLE III—Housing counseling resources
					Sec. 301. Housing counseling resources.
					TITLE IV—Helping families save their home in bankruptcy
				act
					Sec. 401. Short title.
					Subtitle A—Minimizing foreclosures
					Sec. 411. Special rules for modification of loans secured by
				residences.
					Sec. 412. Waiver of counseling requirement when homes are in
				foreclosure.
					Subtitle B—Providing other debtor protections
					Sec. 421. Combating excessive fees.
					Sec. 422. Maintaining debtors’ legal claims.
					Sec. 423. Resolving disputes.
					Sec. 424. Enacting a homestead floor for debtors over 55 years
				of age.
					Sec. 425. Disallowing claims from violations of consumer
				protection laws.
					TITLE V—Mortgage Disclosure Improvement Act
					Sec. 501. Short title.
					Sec. 502. Enhanced mortgage loan disclosures.
					TITLE VI—Incentives for business
					Sec. 601. Carryback of certain net operating losses allowed for
				5 years; temporary suspension of 90 percent AMT limit.
				
			IModifications on
			 use of qualified mortgage bonds
			101.Modifications on use
			 of qualified mortgage bonds; temporary increased volume cap for certain housing
			 bonds
				(a)Use of
			 qualified mortgage bonds proceeds for subprime refinancing loansSection 143(k) of the Internal Revenue Code
			 of 1986 (relating to other definitions and special rules) is amended by adding
			 at the end the following new paragraph:
					
						(12)Special rules
				for subprime refinancings
							(A)In
				generalNotwithstanding the requirements of subsection (i)(1),
				the proceeds of a qualified mortgage issue may be used to refinance a mortgage
				on a residence which was originally financed by the mortgagor through a
				qualified subprime loan.
							(B)Special
				rulesIn applying this paragraph to any case in which the
				proceeds of a qualified mortgage issue are used for any refinancing described
				in subparagraph (A)—
								(i)subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears,
								(ii)subsection (d)
				(relating to 3-year requirement) shall not apply, and
								(iii)subsection (e)
				(relating to purchase price requirement) shall be applied by using the market
				value of the residence at the time of refinancing in lieu of the acquisition
				cost.
								(C)Qualified
				subprime loanThe term qualified subprime loan means
				an adjustable rate single-family residential mortgage loan originated after
				December 31, 2001, and before January 1, 2008, that the bond issuer determines
				would be reasonably likely to cause financial hardship to the borrower if not
				refinanced.
							(D)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2010.
							.
				(b)Increased
			 volume cap for certain bonds
					(1)In
			 generalSubsection (d) of section 146 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(5)Increase and
				set aside for housing bonds for 2008
								(A)Increase for
				2008In the case of calendar year 2008, the State ceiling for
				each State shall be increased by an amount equal to $10,000,000,000 multiplied
				by a fraction—
									(i)the numerator of
				which is the population of such State (as reported in the most recent decennial
				census), and
									(ii)the denominator
				of which is the total population of all States (as reported in the most recent
				decennial census).
									(B)Set
				aside
									(i)In
				generalAny amount of the State ceiling for any State which is
				attributable to an increase under this paragraph shall be allocated solely for
				one or more qualified purposes.
									(ii)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(I)the issuance of
				exempt facility bonds used solely to provide qualified residential rental
				projects, or
										(II)a qualified
				mortgage issue (determined by substituting 12-month period for
				42-month period each place it appears in section
				143(a)(2)(D)(i)).
										.
					(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following new paragraph:
						
							(6)Special rules
				for increased volume cap under subsection
				(d)(5)
								(A)In
				generalNo amount which is attributable to the increase under
				subsection (d)(5) may be used—
									(i)for a
				carryforward purpose other than a qualified purpose (as defined in subsection
				(d)(5)), and
									(ii)to issue any
				bond after calendar year 2010.
									(B)Ordering
				rulesFor purposes of subparagraph (A), any carryforward of an
				issuing authority’s volume cap for calendar year 2008 shall be treated as
				attributable to such increase to the extent of such
				increase.
								.
					(c)Alternative
			 minimum tax
					(1)In
			 generalClause (ii) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking shall not include
			 and all that follows and inserting
						
							shall not
			 include—(I)any qualified
				501(c)(3) bond (as defined in section 145), or
							(II)any qualified
				mortgage bond (as defined in section 143(a)) or qualified veterans' mortgage
				bond (as defined in section 143(b)) issued after the date of the enactment of
				this subclause and before January 1,
				2011.
							.
					(2)Conforming
			 amendmentThe heading for section 57(a)(5)(C)(ii) is amended by
			 striking qualified
			 501(c)(3) bonds and
			 inserting certain
			 bonds.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this title.
				IIEmergency
			 assistance for the redevelopment of abandoned and foreclosed homes
			201.Emergency
			 assistance for the redevelopment of abandoned and foreclosed homes
				(a)Direct
			 appropriationsThere shall be
			 appropriated out of any money in the Treasury not otherwise appropriated for
			 the fiscal year 2008, $4,000,000,000, to remain available until expended, for
			 assistance to States and units of general local government (as such terms are
			 defined in section 102 of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5302)) for the redevelopment of abandoned and foreclosed homes.
				(b)Allocation of
			 appropriated amounts
					(1)In
			 generalThe amounts appropriated or otherwise made available to
			 States and units of general local government under this section shall be
			 allocated based on a funding formula established by the Secretary of Housing
			 and Urban Development.
					(2)Formula to be
			 devised swiftlyThe funding formula required under paragraph (1)
			 shall be established not later than 60 days after the date of enactment of this
			 title.
					(3)CriteriaThe
			 funding formula required under paragraph (1) shall ensure that any amounts
			 appropriated or otherwise made available under this section are allocated to
			 States and units of general local government with the greatest need, as such
			 need is determined in the discretion of the Secretary based on the following
			 factors:
						(A)The number and
			 percentage of home foreclosures in each State or unit of general local
			 government.
						(B)The number and
			 percentage of homes financed by a subprime mortgage related loan in each State
			 or unit of general local government.
						(C)The number and
			 percentage of homes in default or delinquency in each State or unit of general
			 local government.
						(4)DistributionAmounts
			 appropriated or otherwise made available to States and units of general local
			 government under this section shall be distributed according to the funding
			 formula required under paragraph (1) not later than 30 days after the
			 establishment of such formula.
					(c)Use of
			 funds
					(1)In
			 generalAny State or unit of general local government that
			 receives amounts pursuant to this section shall, not later than 18 months after
			 the receipt of such amounts, use such amounts to redevelop abandoned and
			 foreclosed homes.
					(2)PriorityAny
			 State or unit of general local government that receives amounts pursuant to
			 this section shall in distributing such amounts give priority emphasis and
			 consideration to those metropolitan areas, metropolitan cities, urban areas,
			 rural areas, low- and moderate-income areas, and other areas with the greatest
			 need, including those—
						(A)with the greatest
			 percentage of home foreclosures;
						(B)with the highest
			 percentage of homes financed by a subprime mortgage related loan; or
						(C)identified by the
			 State or unit of general local government as likely to face a significant rise
			 in the rate of home foreclosures.
						(3)Eligible
			 uses
						(A)In
			 generalAmounts made available under this section may be used
			 to—
							(i)make grants,
			 loans, and other financing mechanisms to community development financial
			 institutions (as such term is defined under section 103(5) of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
			 4702(5))), national intermediaries, and nonprofit housing or community
			 development organizations and others to purchase and rehabilitate homes that
			 have been abandoned or foreclosed upon, in order to sell, rent, or redevelop
			 such homes;
							(ii)establish
			 financing mechanisms for redevelopment of foreclosed upon homes, including such
			 mechanisms as soft-seconds, loan loss reserves, and shared-equity loans for
			 low- and moderate-income homebuyers;
							(iii)purchase and
			 rehabilitate homes that have been abandoned or foreclosed upon, in order to
			 sell, rent, or redevelop such homes;
							(iv)establish land
			 banks for homes that have been foreclosed upon; and
							(v)demolish blighted
			 structures.
							(B)LimitationAny
			 funds used under this section for the purchase of an abandoned or foreclosed
			 upon home shall be at a cost equal to or less than the appraised value of the
			 home based on the most up-to-date appraisal, as such appraisal is defined by
			 the Secretary.
						(d)Rule of
			 constructionAmounts appropriated or otherwise made available to
			 States and units of general local government under this section shall be
			 treated as though such funds were community development block grant funds under
			 title I of the Housing and Community Development Act of 1974.
				(e)Waiver
			 authority
					(1)In
			 generalIn administering any amounts appropriated or otherwise
			 made available under this section, the Secretary of Housing and Urban
			 Development may waive, or specify alternative requirements for, any provision
			 of any statute or regulation that the Secretary administers in connection with
			 the obligation by the Secretary or the use by the recipient of such funds
			 (except for requirements related to fair housing, nondiscrimination, labor
			 standards, and the environment), in order to expedite or facilitate the use of
			 such funds.
					(2)Low and
			 moderate income requirementNotwithstanding the authority of the
			 Secretary under paragraph (1), all of the funds appropriated or otherwise made
			 available under this section shall be used with respect to persons whose income
			 does not exceed 120 percent of area median income.
					(f)Emergency
			 designationThe amounts appropriated under this title are
			 designated as an emergency requirement and necessary to meet emergency needs
			 pursuant to section 204 of S. Con. Res. 21 (110th Congress), the concurrent
			 resolution on the budget for fiscal year 2008.
				IIIHousing
			 counseling resources
			301.Housing
			 counseling resourcesThere
			 shall be appropriated out of any money in the Treasury not otherwise
			 appropriated, for an additional amount for the Neighborhood Reinvestment
			 Corporation—Payment to the Neighborhood Reinvestment Corporation
			 $200,000,000,000, to remain available until September 30, 2008, for foreclosure
			 mitigation activities under the terms and conditions contained in the second
			 paragraph under the heading Neighborhood Reinvestment
			 Corporation—Payment to the Neighborhood Reinvestment Corporation of
			 Public Law 110–161.
			IVHelping families
			 save their home in bankruptcy act
			401.Short
			 titleThis title may be cited
			 as the Helping Families Save Their Homes in Bankruptcy Act of
			 2008.
			AMinimizing
			 foreclosures
				411.Special rules
			 for modification of loans secured by residences
					(a)In
			 generalSection 1322(b) of title 11, United States Code, is
			 amended—
						(1)in paragraph (10),
			 by striking and at the end;
						(2)by redesignating
			 paragraph (11) as paragraph (12); and
						(3)by inserting after
			 paragraph (10) the following:
							
								(11)notwithstanding
				paragraph (2) and otherwise applicable nonbankruptcy law—
									(A)modify an allowed
				secured claim secured by the debtor’s principal residence, as described in
				subparagraph (B), if, after deduction from the debtor’s current monthly income
				of the expenses permitted for debtors described in section 1325(b)(3) of this
				title (other than amounts contractually due to creditors holding such allowed
				secured claims and additional payments necessary to maintain possession of that
				residence), the debtor has insufficient remaining income to retain possession
				of the residence by curing a default and maintaining payments while the case is
				pending, as provided under paragraph (5); and
									(B)provide for
				payment of such claim—
										(i)for a period not to exceed 30 years
				(reduced by the period for which the loan has been outstanding) from the date
				of the order for relief under this chapter; and
										(ii)at a rate of
				interest accruing after such date calculated at a fixed annual percentage rate,
				in an amount equal to the most recently published annual yield on conventional
				mortgages published by the Board of Governors of the Federal Reserve System, as
				of the applicable time set forth in the rules of the Board, plus a reasonable
				premium for risk;
				and
										.
						(b)Conforming
			 amendmentSection 1325(a)(5) of title 11, United States Code, is
			 amended by inserting before with respect the following:
			 except as otherwise provided in section 1322(b)(11) of this
			 title,.
					412.Waiver of
			 counseling requirement when homes are in foreclosureSection 109(h) of title 11, United States
			 Code, is amended by adding at the end the following:
					
						(5)Paragraph (1) shall not apply with
				respect to a debtor who files with the court a certification that a foreclosure
				sale of the debtor’s principal residence has been
				scheduled.
						.
				BProviding other
			 debtor protections
				421.Combating
			 excessive feesSection 1322(c)
			 of title 11, the United States Code, is amended—
					(1)in paragraph (1), by striking
			 and at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(3)to the extent that
				an allowed secured claim is secured by the debtor’s principal residence, the
				value of which is greater than the amount of such claim, fees, costs, or
				charges arising during the pendency of the case may be added to secured debt
				provided for by the plan only if—
								(A)notice of such
				fees, costs or charges is filed with the court before the expiration of the
				earlier of—
									(i)1
				year after the time at which they are incurred; or
									(ii)60 days before
				the conclusion of the case; and
									(B)such fees, costs,
				or charges are lawful, reasonable, and provided for in the underlying
				contract;
								(4)the failure of a
				party to give notice described in paragraph (3) shall be deemed a waiver of any
				claim for fees, costs, or charges described in paragraph (3) for all purposes,
				and any attempt to collect such fees, costs, or charges shall constitute a
				violation of section 524(a)(2) of this title or, if the violation occurs before
				the date of discharge, of section 362(a) of this title; and
							(5)a plan may provide
				for the waiver of any prepayment penalty on a claim secured by the principal
				residence of the
				debtor.
							.
					422.Maintaining
			 debtors’ legal claimsSection
			 554(e) of title 11, United States Code, is amended by adding at the end the
			 following:
					
						(e)In any action in
				State or Federal court with respect to a claim or defense asserted by an
				individual debtor in such action that was not scheduled under section 521(a)(1)
				of this title, the trustee shall be allowed a reasonable time to request
				joinder or substitution as the real party in interest. If the trustee does not
				request joinder or substitution in such action, the debtor may proceed as the
				real party in interest, and no such action shall be dismissed on the ground
				that it is not prosecuted in the name of the real party in interest or on the
				ground that the debtor’s claims were not properly scheduled in a case under
				this
				title.
						.
				423.Resolving
			 disputesSection 1334 of title
			 28, United States Code, is amended by adding at the end the following:
			 Notwithstanding any agreement for arbitration that is subject to chapter
			 1 of title 9, in any core proceeding under section 157(b) of this title
			 involving an individual debtor whose debts are primarily consumer debts, the
			 court may hear and determine the proceeding, and enter appropriate orders and
			 judgments, in lieu of referral to arbitration..
				424.Enacting a
			 homestead floor for debtors over 55 years of age
					(a)In
			 generalSection 522(b)(3) of title 11, United States Code, is
			 amended—
						(1)in subparagraph
			 (B), by striking and at the end;
						(2)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the
			 end and inserting the following:
							
								(D)if the debtor, as of the date of the
				filing of the petition, is 55 years old or older, the debtor's aggregate
				interest, not to exceed $75,000 in value, in real property or personal property
				that the debtor or a dependent of the debtor uses as a principal residence, or
				in a cooperative that owns property that the debtor or a dependent of the
				debtor uses as a principal
				residence.
								.
						(b)Exemption
			 authoritySection 522(d)(1) of title 11, United States Code, is
			 amended by inserting or, if the debtor is 55 years of age or older,
			 $75,000 in value, before in real property.
					425.Disallowing
			 claims from violations of consumer protection lawsSection
			 502(b) of title 11, United States Code, is amended—
					(1)in paragraph (8),
			 by striking or at the end;
					(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(10)the claim is
				subject to any remedy for damages or rescission due to failure to comply with
				any applicable requirement under the Truth in Lending Act (15 U.S.C. 1601 et
				seq.), or any other provision of applicable State or Federal consumer
				protection law that was in force when the noncompliance took place,
				notwithstanding the prior entry of a foreclosure
				judgment.
							.
					VMortgage
			 Disclosure Improvement Act
			501.Short
			 titleThis title may be cited
			 as the Mortgage Disclosure Improvement Act of 2008.
			502.Enhanced mortgage
			 loan disclosures
				(a)Truth in
			 Lending Act DisclosuresSection 128(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1638(b)(2)) is amended—
					(1)by inserting
			 (A) before In the;
					(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
					(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or; and
					(4)by striking
			 If the and all that follows through the end of the paragraph and
			 inserting the following:
						
							(B)In the case of an extension of credit
				that is secured by the dwelling of a consumer, in addition to the other
				disclosures required by subsection (a), the disclosures provided under this
				paragraph shall—
								(i)state in conspicuous type size and
				format, the following: You are not required to complete this agreement
				merely because you have received these disclosures or signed a loan
				application.; and
								(ii)be furnished to the borrower not
				later than 7 business days before the date of consummation of the transaction,
				and at the time of consummation of the transaction, subject to subparagraph
				(D).
								(C)In the case of an extension of credit
				that is secured by the dwelling of a consumer, under which the annual rate of
				interest is variable, or with respect to which the regular payments may
				otherwise be variable, in addition to the other disclosures required by
				subsection (a), the disclosures provided under this paragraph shall—
								(i)label the payment schedule as
				follows: Payment Schedule: Payments Will Vary Based on Interest Rate
				Changes; and
								(ii)state the maximum amount of the
				regular required payments on the loan, based on the maximum interest rate
				allowed, introduced with the following language in conspicuous type size and
				format: Your payment can go as high as ___, the blank to be
				filled in with the maximum possible payment amount.
								(D)In any case in which the disclosure
				statement provided 7 business days before the date of consummation of the
				transaction contains an annual percentage rate of interest that is no longer
				accurate, as determined under section 107(c), the creditor shall furnish an
				additional, corrected statement to the borrower, not later than 3 business days
				before the date of consummation of the
				transaction.
							.
					(b)Civil
			 liabilitySection 130(a) of
			 the Truth in Lending Act (15 U.S.C. 1640(a)) is amended—
					(1)in paragraph
			 (2)(A)(iii), by striking not less than $200 or greater than
			 $2,000 and inserting $5,000, such amount to be adjusted annually
			 based on the consumer price index, to maintain current value;
			 and
					(2)in the penultimate sentence of the
			 undesignated matter following paragraph (4)—
						(A)by striking only for and
			 inserting for;
						(B)by striking
			 section 125 or and inserting section 122, section
			 125,;
						(C)by inserting
			 or section 128(b), after 128(a),; and
						(D)by inserting
			 or section 128(b) before the period.
						VIIncentives for
			 business
			601.Carryback of
			 certain net operating losses allowed for 5 years; temporary suspension of 90
			 percent AMT limit
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)5-year
				carryback of certain losses
							(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
							(ii)Taxable years
				beginning or ending during 2006, 2007, and 2008In the case of a
				net operating loss with respect to any eligible taxpayer (within the meaning of
				section 168(k)(1)(B)) for any taxable year beginning or ending during 2006,
				2007, or 2008—
								(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
								(III)subparagraph
				(F) shall not
				apply.
								.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
					(1)In
			 generalSection 56(d) of the of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
						
							(3)Additional
				adjustmentsFor purposes of paragraph (1)(A), in the case of an
				eligible taxpayer (within the meaning of section 168(k)(1)(B)), the amount
				described in clause (I) of paragraph (1)(A)(ii) shall be increased by the
				amount of the net operating loss deduction allowable for the taxable year under
				section 172 attributable to the sum of—
								(A)carrybacks of net
				operating losses from taxable years beginning or ending during 2006, 2007, and
				2008, and
								(B)carryovers of net
				operating losses to taxable years beginning or ending during 2006, 2007, or
				2008.
								.
					(2)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
					(c)Anti-abuse
			 rulesThe Secretary of Treasury or the Secretary's designee shall
			 prescribes such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this section, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(d)Effective
			 dates
					(1)Subsection
			 (a)
						(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by subsection (a) shall apply to net operating losses arising in taxable
			 years beginning or ending in 2006, 2007, or 2008.
						(B)ElectionIn
			 the case of an eligible taxpayer (within the meaning of section 168(k)(1)(B) of
			 the Internal Revenue Code of 1986) with a net operating loss for a taxable year
			 beginning or ending during 2006 or 2007—
							(i)any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2008, and
							(ii)any election
			 made under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2008.
							(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to taxable years ending after December 31,
			 1995.
					
	
		February 14, 2008
		Read the second time and placed on the
		  calendar
	
